Title: To Thomas Jefferson from Aaron Burr, 21 June 1797
From: Burr, Aaron
To: Jefferson, Thomas


                    
                        N York 21 June 1797
                    
                    I thank you my dear Sir, I thank you sincerely for your letter. The Moment requires free communication among those who adhere to the principles of our Revolution.
                    The Conduct of some individuals of the Treaty Majority has disappointed me a good deal. That of the executive something also, but much less. From the insidious professions Which were made in Feby. and March I had been led to hope that a more temperate System would have been adopted. All such expectations are now abandoned. The gauntlet  I see is thrown and the fruit of our War with Britain is again in Jeopardy. The prospect is afflicting, but we must not dispond. It would not be easy neither would it be discreet, to answer your enquiries or to communicate to you my ideas with satisfaction to either of us, in the compass of a Letter. I will endeavor to do it in person. Let me hope to meet you in Philadelphia on Sunday. Accept this Apology and be assured of my entire attachment & Esteem
                    
                        A. Burr
                    
                